Citation Nr: 0820902	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a rating in excess of 40 percent for hepatitis 
C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to September 1974 and from June 1975 to May 
1976.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Anchorage, Alaska Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, continued a 40 
percent rating for hepatitis C.  In September 2006 the case 
was remanded for additional development.  


FINDINGS OF FACT

During the appeal period, the veteran's hepatitis C has 
essentially been manifested by weakness, malaise, and an 
increase in liver enzymes; daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly are 
not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent for hepatitis C is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114 Diagnostic Code (Code) 7354.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  December 2003 and September 
2006 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
September 2006 letter informed the veteran of disability 
rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See February 
2008 Supplemental Statement of the Case (SSOC).  The veteran 
is not prejudiced by this process, and it is not alleged 
otherwise.

The Board is aware that the notice letters do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  However, the Board finds that 
any such procedural defect is not prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and his representative, and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Notably, the statement of the 
case provided the criteria for rating hepatitis.  The 
veteran's July 2004 VA Form 9, substantive appeal, and his 
representative's July 2004 VA Form 646, statement of 
accredited representation, indicate an awareness on both 
their parts that information demonstrating a noticeable 
worsening or increase in severity of the disabilities and the 
effect such worsening has on the veteran's employment and 
daily life is necessary to substantiate his claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claim.  See Vazquez-Flores, 22 
Vet. App. at 48-49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  [It is also noteworthy that a claim for 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) was separately 
considered.  See September 2002 rating decision.  After 
service connection for hepatitis C was granted, an updated VA 
opinion was sought in August 2003.  After careful review of 
the claims file and medical records, the examiner opined that 
the veteran's hepatitis C had only minimal consequences at 
that time, and that he was not unemployable.]  As noted 
above, the veteran has had ample opportunity to 
respond/supplement the record.  The claim was then 
readjudicated.  See February 2008 SSOC.  Again, neither the 
veteran nor his representative has alleged that notice has 
been less than adequate.  Therefore, no further notice is 
required.

The veteran's service medical records (SMRs) were previously 
associated with his claims file, and pertinent treatment 
records have been secured.  The RO arranged for VA 
examinations (in December 2003 and October 2007).  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

May 2001 to October 2006 VA treatment records reveal that the 
veteran was seen for follow-up hepatitis C care and multiple 
joint pain.  A May 2001 abdomen ultrasound showed an enlarged 
liver with fatty infiltration.  In January 2002, the veteran 
complained of liver pain.  In February 2003, he complained of 
aches in all joints, but especially his knees and low back, 
and of constant fatigue, which he believed was related to his 
hepatitis C.  In August 2003, it was noted that he had 
chronic hepatitis C with persistent abnormal liver enzymes.  
He denied alcohol use and declined ribavirin therapy after 
learning that he was not a strong candidate for the therapy.  
His liver biopsy results were also reviewed; they showed 
moderate micro and macrosteatosis.  In November 2003, his 
liver enzymes were slightly increased.  In March 2004, he 
complained that hepatitis C was contributing to his worsening 
chronic joint pain.  In May 2004, it was again noted that his 
liver was enlarged with possible fatty infiltration in 
addition to hepatitis C; the veteran was advised to lose 
weight.  In February 2006, it was noted that his liver 
function tests (LFTs) and ferritin levels showed signs of 
elevation.  On March 2006 abdominal and pelvic CT scans, it 
was determined that cysts observed by ultrasound on the 
veteran's kidneys were benign.  

On December 2003 VA examination, the veteran reported that 
hepatitis C was diagnosed on or about 1993 with symptoms of 
fatigue, enlargement of the liver, night sweats, and 
discolored stools.  He complained of joint pain, but the 
examiner noted that per the management specialist, the 
veteran's joint pains were related to a variety of well-
defined orthopedic conditions rather than hepatitis C.  A 
liver biopsy was performed in 2000; March 2001 clinic notes 
stated, "[The veteran's] biopsy is very inactive by 
[biopsy], and no bridging fibrosis."  A December 2002 
ultrasound of the abdomen showed slight hepatomegaly with 
increased echogenicity of the liver.  The possible of fatty 
infiltration was suggested.  The veteran denied any weight 
loss.  Hepatitis C, with steatosis on biopsy, but no bridging 
fibrosis or cirrhosis, and normal liver synthetic function 
was diagnosed.

A January 2004 private treatment record from Dr. M.L.G. notes 
that the veteran was experiencing increasing arthralgia, 
which was believed secondary to hepatitis C.

September 2007 to January 2008 VA treatment records showed 
that in October 2007, it was noted that the veteran's alpha-
fetoprotein (AFPs) had increased dramatically over the past 
year.  A more recent CT scan showed possible abnormalities.  
In January 2008, the veteran was advised that his AFPs had 
decreased and were relatively stable.

On October 2007 VA examination, the veteran complained of 
weakness, malaise, fatigue, and lack of stamina.  He reported 
experiencing over seven episodes of colic or other abdominal 
pain, distension, nausea, or vomiting in the past 12-month 
period, each lasting one day; and ten episodes of 
incapacitating episodes during the last 12-month period, each 
lasting for two days.  The examiner reviewed the claims file 
and treatment records, and found the following: After the 
diagnosis of hepatitis C, the veteran's LFTs and health were 
stable until mid-2006 when his LFTs increased rapidly.  By 
September 2007 and October 2007, his SGOT and SGPT levels had 
increased dramatically.  In October 2007, his AFP levels also 
increased sharply.  The veteran was presently under 
evaluation for liver cancer.  A June 2006 liver biopsy was 
negative.  Active hepatitis C with high index of suspicion 
for hepatic cancer was diagnosed.  The examiner opined that 
the veteran's malaise and nausea, along with worsening LFTs, 
supported active exacerbation of his well-documented chronic 
hepatitis C.  Also, the presence of high hepatitis C serum 
counts was compatible with chronic and acute hepatitis.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505  
(2007).  The RO has not assigned staged ratings for hepatitis 
C; a 40 percent rating has been assigned for the entire 
appeal period.  As findings have been consistent throughout, 
staged ratings are not indicated.  

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's hepatitis C has been rated 40 percent disabling 
pursuant to 38 C.F.R. § 4.114, Code 7354.  This Code provides 
for a 40 percent rating when symptoms include daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks but less than six weeks, during the past 12-
month period.  An "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  Id. at Note 2.  "Minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.113.  The "baseline weight" is the 
average weight for the two-year period preceding onset of the 
disease.  Id.

The next higher rating, 60 percent, is warranted where 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  "Substantial weight 
loss" means a weight loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.113.  The highest rating, 100 percent, 
is warranted when near-constant debilitating symptoms (such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) are shown. 

It is well-established in the record that the veteran suffers 
from fatigue and malaise, with rapid increases in his LFTs 
and AFPs.  He has also reported experiencing an estimated 7 
days of colic or other abdominal pain, distension, nausea, or 
vomiting in the past 12-month period, and an estimated 20 
days of incapacitating episodes during the last 12-month 
period.  This meets the schedular criteria for the assigned 
current 40 percent rating under Code 7354.  

The next higher (60 percent) rating requires an additional 
factor of anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12-month period, but not occurring 
regularly.  There is no evidence that at any time during the 
appeal period the veteran experienced anorexia with 
substantial weight loss.  In fact, his treatment records 
document that he has been encouraged to lose weight.  Also, 
although the veteran reported during his October 2007 VA 
examination that he had experienced at least 7 days of colic 
or other abdominal pain, distension, nausea, or vomiting in 
the past 12-month period, and at least 20 days of 
incapacitating episodes in the past 12-month period, this 
does not total at least six weeks during the past 12-month 
period.  Furthermore, the veteran's incapacitating episodes 
are self-reported; there is nothing in the treatment records 
documenting that a physician prescribed bed rest and 
treatment for severe acute signs and symptoms of hepatitis C, 
as is required under Code 7354 at Note 2.  

The established findings correlate closely with the criteria 
for a 40 percent rating for hepatitis C.  The additional 
factor (substantial weight loss or incapacitating episodes 
having a total duration of at least six weeks during the past 
12-month period) required for the next higher rating is not 
shown.  Consequently, a rating in excess of 40 percent is not 
warranted.  

The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply and the claim must be denied.


ORDER

A rating in excess of 40 percent for hepatitis C is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


